In the

United States Court of Appeals
               For the Seventh Circuit

No. 13-1367

M ICHAEL G EORGAKIS,
                                                  Plaintiff-Appellant,
                                  v.

ILLINOIS S TATE U NIVERSITY, et al.,
                                               Defendants-Appellees.


             Appeal from the United States District Court
        for the Northern District of Illinois, Eastern Division.
               No. 12 C 10245—John J. Tharp Jr., Judge.



       S UBMITTED JUNE 26, 2013—D ECIDED JULY 16, 2013




  Before B AUER, P OSNER, and T INDER, Circuit Judges.
   P OSNER, Circuit Judge. The plaintiff, proceeding pro se,
filed this suit against nine chemistry professors at Illinois
State University (and the university itself, but as far as
we can tell he seeks no relief against it), charging them
with having defrauded the United States in violation of
several federal statutes by obtaining federal grant money
on the basis of research papers that they had plagiarized.
The plaintiff does not allege that the defendants’ fraud
2                                                       No. 13-1367

harmed him, and so this is a qui tam suit (though not
captioned as such)—a suit in which a private person,
generally hoping for a bounty, see 37 U.S.C. §§ 3730(d)(1-
2), seeks to obtain monetary relief for a government, in
this case the federal government, to compensate the
government for a legal wrong done to it. See 31 U.S.C.
§ 3730(b); Vermont Agency of Natural Resources v. United
States ex rel. Stevens, 529 U.S. 765, 773-74 (2000); United
States ex rel. Lusby v. Rolls-Royce Corp., 570 F.3d 849, 852 (7th
Cir. 2009); Wisconsin v. Amgen, Inc., 516 F.3d 530, 532-33
(7th Cir. 2008). But to maintain a suit on behalf of the
government, the relator (as the qui tam plaintiff is termed)
has to be either licensed as a lawyer or represented by a
lawyer—and Georgakis is neither. A nonlawyer can’t
handle a case on behalf of anyone except himself. United
States ex rel. Lu v. Ou, 368 F.3d 773, 775-76 (7th Cir. 2004) ;
Lewis v. Lenc-Smith Mfg. Co., 784 F.2d 829, 830-31 (7th Cir.
1986) (per curiam); United States ex rel. Mergent Services v.
Flaherty, 540 F.3d 89, 92-93 (2d Cir. 2008); see 28 U.S.C.
§ 1654. The plaintiff can’t maintain this suit in his individ-
ual (as distinct from a representative) capacity either,
because he doesn’t claim to have been injured by the
defendants in the slightest and he therefore seeks no
benefit to himself from the suit other than the bounty that
he could expect to be awarded if the suit were successful.
  The district judge pointed out that Georgakis, not
being a lawyer, could not act as the government’s law-




  An unrelated ruling in Lu was overruled in United States
ex rel. Eisenstein v. City of New York, 556 U.S. 928, 931 n. 1 (2009).
No. 13-1367                                                 3

yer. The judge added in his order dismissing the suit that
“because [the plaintiff] has not alleged that he personally
has suffered any harm, he lacks standing to bring this
lawsuit.” That would be correct if the suit were on the
plaintiff’s own behalf, but it isn’t. The order further states
that the suit is being dismissed “on the ground that it is
frivolous and fails to state a claim upon which relief may
be granted.”
  The judge thus gave four separate grounds for dis-
missing the suit. Two were jurisdictional—the plaintiff
had suffered no injury and the suit was frivolous (a
frivolous suit does not engage federal jurisdiction,
Hagans v. Lavine, 415 U.S. 528, 536-38 (1974); Carr v.
Tillery, 591 F.3d 909, 917 (7th Cir. 2010); Crowley Cutlery
Co. v. United States, 849 F.2d 273, 277-78 (7th Cir. 1988)).
There was also a procedural ground—no lawyer repre-
sented the real party in interest, the United States. And
a merits ground—failure to state a claim.
   Dismissals for want of federal jurisdiction normally
are without prejudice (though even then, as noted in
United States v. Funds in the Amount of $574,840, No. 12-
3568, 2013 WL 2507635, at *3 (7th Cir. June 11, 2013), the
ground on which a court holds that it lacks jurisdiction
may have a preclusive effect in future cases—at the least
it will bar refiling the identical suit in the same court). A
court has to have jurisdiction in order to be able to
decide the merits. For if it doesn’t have jurisdiction the
plaintiff should be free to seek relief in some court that
does, rather than being precluded from doing so by
the dismissal of his first suit—as normally he would be
4                                                No. 13-1367

if that suit were dismissed on the merits; such a
dismissal is with prejudice unless the judge grants the
plaintiff leave to replead. Paul v. Marberry, 658 F.3d 702,
705 (7th Cir. 2011); Leavell v. Illinois Dep’t of Natural Re-
sources, 600 F.3d 798, 808 (7th Cir. 2010).
  Dismissals for lack of proper representation, as in the
Lewis and Mergent Sevices cases (Lu was a dismissal with
prejudice, see 368 F.3d at 776, because like this suit it
was frivolous), are also normally without prejudice, to
give the plaintiff a chance to find a lawyer to handle
the case. But the plaintiff’s ineligibility to represent the
United States in a qui tam suit does not signify
an absence of standing to sue. It no more deprives the
court of jurisdiction than would the dismissal of the
named plaintiff in a class action on the ground that he
isn’t an adequate class representative, Wiesmueller v.
Kosobucki, 513 F.3d 784, 786 (7th Cir. 2008), since he could
be replaced by another member of the class.
  We don’t know whether the judge intended to dismiss
Georgakis’s suit with or without prejudice. In the first
paragraph of the order of dismissal he said the case was
being dismissed “with prejudice” and in the next para-
graph that it was being dismissed “without prejudice.”
The analysis in the order could justify either form
of dismissal.
  To decide which form of dismissal it is or could be, we
are helped by noting that as explained most recently
in United States v. Funds in the Amount of $574,840, supra,
2013 WL 2507635, at *3, and El v. AmeriCredit Financial
Services, Inc., 710 F.3d 748, 751, 754 (7th Cir. 2013), a suit
No. 13-1367                                                5

that either is frivolous or, though it is outside the court’s
jurisdiction for some other reason, intended to harass, can
justifiably be dismissed with prejudice to avoid burdening
the court system with a future suit that should not be
brought—anywhere. The judge said that this suit was
frivolous, and he was right. The plaintiff cannot
represent the real party in interest (the United States)
without obtaining a lawyer to conduct the litigation,
and in any event has made no attempt to link the de-
fendants’ alleged fraud to any subsequent applications
for research grants by them. His filings in the district
court, and his brief in this court, are handwritten, barely
legible, and, where legible, almost incoherent.
  The suit appears, moreover, to be intended to harass
the defendants. This is the plaintiff’s seventh suit
against chemistry professors at Illinois universities. The
previous six have all been dismissed. In only one
of them did the judge base dismissal on the plaintiff’s
ineligibility to represent the United States in litigation.
The other judges dismissed his suits because the suits
were meritless, or failed to identify a specific defendant,
or Georgakis lacked standing to sue because he had
no personal stake in the litigation. He went ahead with
the present case undeterred by the fate of his previous
cases. The inference of intent to harass is compelling.
  So the judge had the authority to dismiss the suit with
prejudice and had compelling reasons for doing so.
Although we can’t be certain that he intended to
dismiss with prejudice, so clear is it that that was the
right course, because of the frivolousness of the suit and
the strong inference that the plaintiff is engaged in a
6                                            No. 13-1367

campaign of harassment, that we can assume that the
judge indeed intended to dismiss the suit with prejudice.
So understood, the judgment is
                                              A FFIRMED.




                         7-16-13